Citation Nr: 0415890	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sick sinus syndrome, 
for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  He died on June [redacted], 2000, and is survived by his 
widow, the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO that denied service connection for sick sinus syndrome for 
purposes of accrued benefits.  In October 2003 the Board 
remanded this case to the RO for further adjudication of the 
appellant's claim.  The RO again denied service connection 
for sick sinus syndrome for purposes of accrued benefits. 


FINDINGS OF FACT

The veteran's sick sinus syndrome had its onset in July 1992, 
about 18 months after discharge from active service and is 
otherwise unrelated to service.  


CONCLUSION OF LAW

Sick sinus syndrome was not incurred in or aggravated by 
service and its service incurrence may not be presumed for 
purposes of accrued benefits.. 38 U.S.C.A. §§ 1101, 1112, 
1113 5121 (West 2002 & Supp. 2004) 38 C.F.R. §§ 3.307, 3.309, 
§ 3.1000 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004). In 
addition, regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."

In a letter dated in March 2002 the RO informed the appellant 
of the VCAA as it pertained to her current claim for service 
connection for sick sinus syndrome for purposes of accrued 
benefits.   

In Pelegrini, the Court also mandated that the VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made after the March 
2002 VCAA notice.  Pelegrini v. Principi, at 420-22.

It is also noted that accrued benefits claims are decided on 
the basis of evidence of record (either actually or 
constructively) in the claims file at the time of the 
veteran's death. 38 C.F.R. § 3.1000(a).  The record does not 
indicate that there are any relevant VA or other official 
records that would be deemed to be constructively of record, 
but not currently associated with the claims folder.  Thus, 
viewed in the context of an accrued benefits claim, the VCAA 
provisions regarding evidentiary development have been 
satisfied in this case.  

I.  Factual Basis

An October 1986 electrocardiogram performed by the service 
department in October 1986 was reported to show borderline 
left ventricular hypertrophy and sinus bradycardia.  A 
further electrocardiogram performed by the service department 
in September 1990 indicated early repolarization, but was 
considered a normal variant.  On periodic service department 
physical examination conducted in September 1990, no 
pertinent abnormalities were reported.  The veteran's heart 
was evaluated as normal on clinical evaluation.  Review of 
the veteran's service medical records for his period of 
active service reveals no complaints findings, or diagnosis 
of sick sinus syndrome.  

Private clinical records reveal that the veteran was 
hospitalized in July 1992 with complaints of near syncope.  
An electrocardiogram was performed and documented sinus 
bradycardia in the 30s and it was felt that the veteran's 
lightheadedness and syncope was due to sinus node 
dysfunction.  It was noted that the veteran had had a 
previous episode of near syncope secondary to sinus 
bradycardia in 1989.  The diagnoses at discharge included 
near syncope secondary to sinus node dysfunction.  Private 
clinical records reflect occasional subsequent treatment for 
sick sinus syndrome.  

During an April 1994 medical examination conducted for 
purposes of a service department medical evaluation board, it 
was reported that the veteran had a history bradycardia in 
1992 with 2 episodes.  An electrocardiogram showed sinus 
bradycardia with a rate of 49.  

II.  Legal Analysis

Upon the death of a veteran, periodic benefits to which he or 
she was entitled on the basis of evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, may be paid to the living person first listed as 
follows: (1) his or her spouse, (2) his or her children (in 
equal shares) (3) his or her dependent parents (in equal 
shares).  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000. (2000).  

The law and regulation governing claims for accrued benefits 
provide that, upon the death of a veteran, a lawful surviving 
spouse may be paid periodic monetary benefits to which the 
veteran was entitled at the time of death, and which were due 
and unpaid, based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. 
App. 558, 560 (1996).  Accrued benefits claims are decided on 
the basis of evidence of record in the claims file at the 
time of the veteran's death. 38 C.F.R. § 3.1000(a).  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years." See 38 
C.F.R. 3.1000(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
cardiovascular disease may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year from service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002) 38 C.F.R. § § 3.307, 3.309(2003).  Service 
connection may be granted for disability diagnosed after 
service when the evidence indicates that it had its onset 
during service.  38 C.F.R. § 3.303(d) (2003).  

A review of the record fails to reveal competent medical 
evidence that the veteran's sick sinus syndrome had its onset 
during active service.  The first medical findings of sick 
sinus syndrome were reported in July 1992. about 18 months 
following the veteran's discharge from active service in 
January 1991.  The reports of sinus bradycardia occurred at a 
time when the veteran was not on active duty.  Moreover, the 
record contains no competent medical evidence that would 
otherwise relate the veteran's sick sinus syndrome to his 
military service.  Since that is the case, service connection 
for sick sinus syndrome, for purposes of accrued benefits, 
must be denied 


ORDER

Entitlement to service connection for sick sinus syndrome, 
for purposes of accrued benefits, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



